OPINION. Kern, Judge: Assuming that the facts found herein bring this proceeding within the ambit of Arthur B. Baer, 16 T. C. 1418, revd. 196 F. 2d 646, we continue to be of the opinion, with due deference to the Court of Appeals for the Eighth Circuit, that that case was correctly decided in this Court and that our opinion therein correctly stated the applicable principles of law. Furthermore, we share the view expressed by Judge Woodrough, who filed a dissenting opinion in that case (Baer v. Commissioner, supra, p. 658) to the effect that the rationale of Lykes v. United States, 343 U. S. 118, “clearly admonishes against sanctioning deduction under section 23 (a) (2) in this case.” In spite of the variations in fact we think that the expenses sought to be deducted here were incurred in a situation which primarily and essentially involved personal relationships and personal considerations, and therefore constituted personal expenses which have been held to be nondeductible in cases such as Lindsay C. Howard, 16 T. C. 157, and Thorne Donnelley, 16 T. C. 1196. Reviewed by the Court. Decision will be entered for respondent. Withey, </., dissents.